Appeals by the defendant from two judgments of the Supreme Court, Richmond County (Felig, J.), both rendered August 17, 1993, convicting him of criminal possession of a controlled substance in the fourth degree under Indictment No. 372/92, and conspiracy in the fifth degree under Indictment No. 40/93, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606).
The defendant has failed to raise any nonfrivolous issues in his supplemental pro se brief. Bracken, J. P., Rosenblatt, Krausman and Goldstein, JJ., concur.